Name: Commission Regulation (EEC) No 3713/90 of 19 December 1990 on rules for the implementation of decisions granting aid from the EAGGF Guidance Section for projects to improve the conditions under which agricultural and fishery products covered by Council Regulation (EEC) No 355/77 are processed and marketed
 Type: Regulation
 Subject Matter: agricultural activity;  accounting;  fisheries;  economic policy;  agricultural policy; NA
 Date Published: nan

 Avis juridique important|31990R3713Commission Regulation (EEC) No 3713/90 of 19 December 1990 on rules for the implementation of decisions granting aid from the EAGGF Guidance Section for projects to improve the conditions under which agricultural and fishery products covered by Council Regulation (EEC) No 355/77 are processed and marketed Official Journal L 358 , 21/12/1990 P. 0029 - 0035 Finnish special edition: Chapter 4 Volume 3 P. 0157 Swedish special edition: Chapter 4 Volume 3 P. 0157 COMMISSION REGULATION (EEC) No 3713/90 of 19 December 1990 on rules for the implementation of decisions granting aid from the EAGGF Guidance Section for projects to improve the conditions under which agricultural and fishery products covered by Council Regulation (EEC) No 355/77 are processed and marketed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), and in particular Article 23 thereof, Whereas Article 10 of Council Regulation (EEC) No 4256/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the EAGGF Guidance Section (2) repealed Regulation (EEC) No 355/77 (3) except for Articles 6 to 15 and 17 to 23 as regards projects submitted before 31 December 1989 or, as regards the fisheries sector, before 31 December 1990; Whereas Article 21 of Regulation (EEC) No 866/90 laid down transitional provisions for payments in respect of projects under Regulation (EEC) No 355/77 ; whereas application of that Article involves greater intervention by Member States; Whereas it is therefore necessary to specify the data that is to appear in payment applications made to the Commission by the authority designated by the Member State in accordance with Article 17 (1) of Regulation (EEC) No 866/90; Whereas in order to standardize payment applications a computerized system should be made available to the designated authorities; Whereas the Commission must be informed that projects are being implemented on the terms and within the time schedules set by the decisions; Whereas in order to permit effective monitoring of payment applications Member States must ensure that, for three years following payment of the balance of any aid, all documents on the basis of which the aid was calculated are kept available to the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for advance payments and quarterly breakdowns related to the projects for which aid was granted under Regulation (EEC) No 355/77 shall be submitted by the designated authority to the Commission in the form shown in Annexes II to IV to this Regulation. 2. From the third quarter of 1995 the Commission shall no longer pay advances. 3. The designated authority shall, at the latest, along with the first quarterly breakdown, send the Commission copies of the forms to be used by beneficiaries for payment applications. These must contain a description of how the project is financed, a summary of the expenditure incurred and a comparative table of investments planned and realized on the basis of quantitative and physical indicators according to Annex I, point 3. Within the same time limit it shall notify details of the surveillance to be applied and the texts of national implementing provisions or any other relevant administrative document. Updatings of the documentation referred to in this paragraph shall also be notified. Article 2 Advance payment applications for any quarter shall not be accepted if the quarterly breakdown for the penultimate quarter has not been transmitted. Article 3 The designated authority shall transmit to the Commission yearly, the first reflecting the situation on 31 December 1990, a synopsis of the state of progress of projects, in the form shown in Annex V. Article 4 Data as required in Annexes IV and V shall in principle be transmitted by computerized mail. The Commission shall establish the software required and make it available to each designated authority. The Commission may also make equipment available and train persons called on to work with that equipment. (1) OJ No L 91, 6.4.1990, p. 1. (2) OJ No L 374, 31.12.1988, p. 25. (3) OJ No L 51, 23.2.1977, p. 1. Article 5 The designated authority shall take all necessary action to ensure that all documents and accounts pertaining to each project are retained for a period of three years from the date of payment of the balance of the aid. Article 6 If a payment application has been made to the Commission by the intermediary authority in accordance with Commission Regulation (EEC) No 1685/78 (1) before entry into force of this Regulation, no subsequent instalment may be paid by the designated authority in respect of the project until after the EAGGF has made the payment previously applied for, or has communicated the amount to be paid by the designated authority. Article 7 Regulation (EEC) No 1685/78 is hereby repealed. Article 8 This Regulation shall enter into force on 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 197, 22.7.1978, p. 1. ANNEX I ADVANCE PAYMENT APPLICATIONS AND QUARTERLY BREAKDOWNS FOR PROJECTS GRANTED AID UNDER REGULATION (EEC) NO 355/77 General points 1. Submission of applications for payment Payment applications, quarterly breakdowns and all other information are to be sent in two copies to: Commission of the European Communities, Directorate-General for Agriculture, EAGGF-Guidance (VI-G-5), Rue de la Loi 200, B - 1049 Brussels. 2. Financial control If a Community or national provision is infringed to the detriment of the Community budget Article 23 (1) of Council Regulation (EEC) No 4253/88 (1), covering irregularities and the organization of an information system thereon, should be adhered to. Amounts recovered are either to be deducted from the payment applied for or returned to the EAGGF Guidance Section. The Commission shall be informed of amounts recovered and of the progress of administrative and judicial proceedings. Member States must take the measures necessary for the control referred to in Article 23 (1) of Council Regulation (EEC) No 4253/88 and all national reports on control must be kept available to the Commission. 3. Quantitative and physical indicators The quantitative and physical indicators would be in particular: - number, - length, - surface area, - volume, - capacity. (1) OJ No L 374, 31.12.1988, p. 1. ANNEX II >PIC FILE= "T0048130"> ANNEX III >PIC FILE= "T0048131"> ANNEX IV >PIC FILE= "T0048132"> ANNEX V >PIC FILE= "T0048133">